Citation Nr: 1531548	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-01 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than December 21, 2010 for peripheral neuropathy of the bilateral upper extremities.

2.  Entitlement to an effective date earlier than December 21, 2010 for peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2008 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
 
The Veteran testified before the undersigned Veterans Law Judge at a June 2015 Travel Board hearing, and a transcript of this hearing is of record.  


FINDINGS OF FACT

1.  The Veteran has experienced symptoms of peripheral neuropathy of the upper and lower extremities since May 2007.

2.  The Veteran's request for an increase of his diabetes mellitus, including peripheral neuropathy of the bilateral upper and lower extremities, was received by the RO on May 16, 2008.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than December 21, 2010 for peripheral neuropathy of the bilateral upper extremities have been met.  38 U.S.C.A. § 5110, 5121 (West 2014); 38 C.F.R. § 3.400, 3.1000 (2014).

2.  The criteria for entitlement to an effective date earlier than December 21, 2010 for peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. § 5110, 5121 (West 2014); 38 C.F.R. § 3.400, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

"Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern." See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 U.S.C. § 5110(b)(3) (providing "[t]he effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date"); 38 C.F.R. § 3.400(o)(2) (2014); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("When a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.").

In this case, the Veteran is seeking an effective date earlier than December 21, 2010 for peripheral neuropathy of the bilateral upper and lower extremities secondary to diabetes mellitus.  It appears that this effective date was assigned because a December 2010 VA examination was the first to diagnose the Veteran with peripheral neuropathy secondary to his service connected diabetes mellitus.  

However, the Veteran credibly testified at his June 2015 Travel Board hearing that he has experienced symptoms of peripheral neuropathy since 2007.  His testimony is supported by a May 2008 VA treatment record which documents loss of protective sensation in the feet, as well as some loss of sensation to monofilament testing.  Accordingly, the Board finds that the Veteran has had peripheral neuropathy since at least May 2007 and an earlier effective date should be assigned for this diabetes complication.  

Therefore, as it is factually ascertainable that the peripheral neuropathy, a complication of diabetes, occurred during the year prior to May 16, 2008, the effective date for peripheral neuropathy of the bilateral upper and lower extremities is May 17, 2007, which is a year prior to the request for increase in the Veteran's diabetes mellitus.

In conclusion, an effective date of May 17, 2007 is assigned for peripheral neuropathy of the bilateral upper and lower extremities.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

An effective date of May 17, 2007 is assigned for peripheral neuropathy of the bilateral upper extremities.

An effective date of May 17, 2007 is assigned for peripheral neuropathy of the bilateral lower extremities.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


